Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 2/10/21.
Claims 1-4, 7-11, 14-17, and 20-21 are pending.
Drawings
The drawings were received on 2/10/21.  These drawings are approved.
Claim Objections
Claim 21 is objected to because of the following informalities: the limitation “each anomaly types” is grammatically incorrect.  It should be “each anomaly type”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 14, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al., US Pub. No. US 2020/0344252, (“Menon”) in view of Cili et al., Pub. No. US 2020/0053108, (“Cili”) and Thampy et al., Pub. No. US 2020/0252310, (“Thampy”), newly cited.
Independent Claims
Regarding independent claim 1, Menon teaches the claimed limitations “A computing device (Fig. 6, machine 600, see also system health service 190 shown in Fig. 3) comprising: 
one or more processors (Fig. 6, processors 610); and 
a computer-readable medium (Fig. 6, memory 630) storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: 
receiving anomaly data reporting anomalies detected in Key Performance Indicator (KPI) data (Fig. 4, step 410, paragraph no. 0044, “identify a plurality of anomalies in the system, at 410, based on the collected telemetry data”; the limitation “KPI data” reads on at least the telemetry data); 
classifying the reported anomalies into a plurality of anomaly items, wherein anomalies from KPI data are assigned to one anomaly item (Fig. 4, step 415; paragraph  no. 0044, “Once anomalies are identified, method 400 may utilize one or more algorithms … to group the identified anomalies into one or more clusters, at 415”;  the limitation “a plurality of anomaly items” reads on the clusters; Menon teaches that each cluster groups together the same type of anomalies (see paragraph no. 0044) which reads on the wherein clause except for the limitation “that share a set of features,” infra);
determining a number of different anomaly types that are present in each anomaly item (paragraph no. 0045; the “number of different anomaly types” reads on the disclosed number of different dimensions such as reliability quality of server, unexpected failure, usage, computer environment, size of cluster, etc..); 
based on (ii) the number of different anomaly types that are present in each anomaly item, computing a ranking score for each anomaly item by assigning predefined weights for the different anomaly types that are present in the anomaly item (Fig. 4, step 430; paragraph no. 0047, “After weights are assigned to the appropriate dimensions for each cluster, a score may be calculated for the cluster, at 430”; the limitation “number of different anomaly types” reads on the dimensions, see paragraph no. 0045 for examples of the different types of dimensions such as change events, QoS, unexpected failure, size of cluster, etc.; the score for the cluster is calculated based on the weighted dimensions); 
sorting a list of anomaly items from the plurality of anomaly items into a sorted list of anomaly items according to the ranking scores computed for the plurality of anomaly items (Fig. 4, step 435; paragraph no. 0048, “generate a ranking for each identified cluster … the ranking can be generated by sorting the total scores in a descending order to identify the top scoring clusters”); and 
sending the sorted list of anomaly items to a user device for presentation” (Fig. 4, step 455; paragraph no. 0050, “notifying the administrators than an outlier anomaly requiring attention has been detected by for example presenting a pop-up screen on their user interface … a screen may be presented to them with the top-ranking anomalies”) as recited.
that share a set of features” as recited in claim 1 nor the limitations “determining a number of devices from which the anomalies of each anomaly item are detected” and its associated limitation “based on (i) the number of devices from which the anomalies of each anomaly item are detected … computing a ranking score …”.
Cili teaches the limitation “that share a set of features,” see Figs. 3A-3D which teach a set of features 310 (e.g., Model, Network, ISROAMING, etc.) shared for a given anomaly such as set-up failure, as best shown in Fig. 3D.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Menon by incorporating the teachings of Cili to improve the detection of anomalies by using a diverse set of shared features, as suggested by Cili in paragraph nos. 0029-0030.
Thampy teaches the limitation “determining a number of devices from which the anomalies of each anomaly item are detected” (see Fig. 6 and paragraph nos. 0074 and 0086 which disclose that client count (see Fig. 6) is used as a KPI in determining an anomaly in a network; client count refers to the number of client devices connected to an AP, see paragraph no. 0066) and its associated limitation “based on (i) the number of devices from which the anomalies of each anomaly item are detected … computing a ranking score …” (see paragraph no. 0075, “model of KPI analyzer 508 may output an outlier/anomaly score for a networking device under scrutiny, based on its KPI trajectories” and paragraph no. 0086 which discloses that KPI trajectories may track the changes in the client count; hence, the outlier/anomaly score or “ranking score” is based on client count).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Menon and Cili by incorporating the teachings of Thampy to allow for a network assurance system to detect abnormal inter-KPI changes of dynamics using new metrics that characterize the inter-KPI dynamics, as suggested by Thampy in paragraph no. 0061.  In addition, by using the client count as a factor in computing a ranking/anomaly score, this would improve the detection of anomalies in a network by taking into account the number of anomalous client devices connected to the network in the overall anomaly score calculation.
Regarding independent claims 8 and 14, these independent claims are corresponding computer readable medium and method claims of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims.
Dependent Claims
	Regarding claims 7 and 20, Menon does not teach but Cili teaches “wherein different anomaly types correspond to different mobile communications technologies” (Fig. 3A, RATINFO corresponds to different mobile communications technologies).

	Regarding claim 21, see paragraph no. 0045 of Menon which discloses that dimensions are associated with the client devices in the network as shown in Fig. 1 of Menon.  Each dimension or anomaly type “corresponds” to one or more of these client devices as that term “corresponds” is broadly construed.  Alternatively, assuming arguendo that Menon does not teach the limitations of claim 21, Cili teaches the limitations of claim 21, see Fig. 3D which discloses that an anomaly type “set-up failure” is a function of or “corresponds to” the number of client devices in the network.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Menon, Cili, and Thampy by incorporating the additional teachings of Cili to detect anomalies in the mobile communication wireless networks in order to improve the reliability of a given mobile communication wireless network.
Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Cili and Thampy as applied to claims 1, 8, and 14 above, and further in view of Kawakami, Pub. No. US 2020/0290641, (“Kawakami”).
Regarding claims 2, 9, and 15, Menon teaches the limitation “predefined weights for the different anomaly types” (see above, re claim 1) but fails to teach “wherein different power-of-two numbers that correspond to different bit positions in a binary word are used” as recited in each claim. 
	Kawakami teaches the limitation “wherein different power-of-two numbers that correspond to different bit positions in a binary word are used” (see Fig. 10B which teaches that 4 bits are used to represent different abnormality types; see also, paragraph no. 0122, “4 bits indicating information of “anomaly type” …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Menon, Cili, and Thampy by incorporating the teachings of Kawakami to use binary bits to indicate the weights for the different anomaly types in order to simplify the signal processing of the anomaly detection and processing system by using digital signals rather than analog signals to represent multiple anomalies.
Claims 3-4, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Cili and Thampy as applied to claims 1, 8, and 14 above, and further in view of Gaber et al., Pub. No. US 2020/0134061, (“Gaber”).
Regarding claims 3, 10, and 16, Menon teaches the limitation “wherein the ranking score of an anomaly item is computed as a weighted sum of the different anomaly types” (see paragraph no. 0047 and the rejection of claim 1 above) as recited.  

Gaber teaches using the number of cellular devices or “device count” within an area as one of the factors to be used in an anomaly detection system, see paragraph nos. 0041-0043.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Menon, Cili, and Thampy by incorporating the teachings of Gaber to take into account the number of devices for anomaly detection in order to know how many devices are being affected by or contributing to the anomalies.  This modification is further suggested by Menon since it discloses that telemetry data from a number of client devices are ingested by the system in order to detect the anomalies.
Regarding claims 4, 11, and 17, Menon and Cili teach “wherein the set of features shared by the KPI data from which the anomalies of an anomaly item are detected comprises a device type (see Fig. 3A of Cili, “Model”), and a software version (see paragraph no. 0025 of Menon, “Some examples of context attributes can include … software version”).
Neither Menon, Cili, nor Thampy appear to teach using “geographical location” as one of the set of features as recited in each claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Menon, Cili, and Thampy by incorporating the teachings of Gaber to take into account the geographical location of devices in detecting anomalies in order to know which markets or geographical locations are affected by or contribute to the anomalies.  This would facilitate targeted solutions to resolve the anomalies rather than rolling out solutions for all markets or geographical locations, thereby decreasing the costs of resolving the anomalies.
Response to Arguments
The drawing and claim objections have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant argues, re each independent claim, that Menon does not teach computing a ranking score based on (i) the number of different anomaly types that are present in each anomaly item.  
weights are assigned to the appropriate dimensions for each cluster, a score may be calculated for the cluster, at 430.”  Hence, the score for the cluster is calculated based on the weighted dimensions which effectively teaches the limitation “based on (ii) the number of different anomaly types that are present in each anomaly item, computing a ranking score …” as recited in each independent claim.  Hence, applicant’s argument regarding Menon, vis a vis the claimed feature addressed above, is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See col. 8, lines 25-32 of Chadwick, Patent No. US 9,706,515, which discloses determining an anomaly score based on the number of devices having high anomaly scores.  This disclosure is analogous to the teachings of Thamby.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414